Citation Nr: 0721373	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  05-13 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether the veteran is competent to handle disbursement of VA 
funds.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1969 to July 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which determined that the veteran was not 
competent to handle disbursement of funds.  


FINDING OF FACT

The veteran lacks the mental capacity to contract or manage 
his own affairs, including disbursement of funds without 
limitation.  


CONCLUSION OF LAW

The veteran is incompetent for VA purposes.  38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.353 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION
I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In Sims v. 
Nicholson, 19 Vet. App. 453, 456 (2006), the United States 
Court of Appeals for Veterans Claims (Court) explicitly held 
that the VCAA does not apply to competency cases.  



II.  Analysis

For VA purposes, a mentally incompetent person is one who, 
because of injury or disease, lacks the mental capacity to 
contract or manage his affairs, including the disbursement of 
funds without limitation.  38 C.F.R. § 3.353(a) (2006).  
There is a presumption in favor of competency.  Where 
reasonable doubt arises regarding a beneficiary's mental 
capacity to contract or to manage his affairs, including the 
disbursement of funds without limitation, such doubt will be 
resolved in favor of competency.  38 C.F.R. § 3.353(d); see 
also 38 C.F.R. § 3.102.  

Unless the medical evidence is clear, convincing, and leaves 
no doubt as to the person's incompetency, the rating agency 
will not make a determination of incompetency without a 
definite expression regarding the question by the reasonable 
medical authorities.  38 C.F.R. § 3.353(c).  Determinations 
as to incompetency should be based upon all evidence of 
record, and there should be a consistent relationship between 
the percentage of the disability, facts relating to 
commitment or hospitalization, and the holding of 
incompetency.  Id.  

In this case, the veteran is service connected for paranoid 
schizophrenia.  He was initially granted service connection 
effective in July 1971, and has been in receipt of a 100 
percent evaluation since September 1980.  

The Board notes that a finding of incompetency was previously 
proposed in August 1989, based on VA Hospital records from 
March to May 1989 which included findings of incompetency.  A 
record of VA hospitalization from May to July 1989 also found 
that the veteran was incompetent to handle funds.  However, 
in a November 1989 note, a VA physician indicated that he had 
been treating the veteran and opined that he was capable of 
handling his own finances.  Also in November 1989 the 
veteran's mother submitted a letter in which she stated that 
the veteran was fully able to handle his funds, and he always 
had in the past.  Thus, a November 1989 confirmed rating 
decision found that the veteran remained competent.  

Subsequent to the November 1989 rating decision, the next 
records of treatment associated with the claims file are from 
January to August 2004.  These records include a July 2004 
treatment note indicating that the veteran was involuntarily 
committed and had been transferred to the Salem VA Medical 
Center (VAMC) from a private hospital.  The veteran's home, 
which he shared with his mother, had been condemned, and his 
elderly mother was placed in a nursing home.  On admission to 
the private hospital the veteran had been confused and 
psychotic, believing that he was being controlled by radio 
waves and was being watched by the CIA.  The physician noted 
that his delusions persisted, but he was calmer and 
directable.  He was felt to need an assisted living facility.  

This record of treatment also notes that the veteran had a 
past psychiatric history of multiple admissions to the Salem 
VAMC as well as other admissions to private facilities, and 
outpatient follow-up at the Hampton VA Mental Health Clinic.  
His last discharge from the Salem VAMC was in June 2004.  The 
veteran was noted to have a history of medication non-
compliance.  On mental status examination the veteran 
appeared very anxious, with a slight tremor, sometimes with 
panting respirations and heavy sighs.  His speech was 
slightly pressured and, in regard to mood, he was "bothered 
by radio wave control."  His affect was restricted and 
thought processes were mostly linear, but with poor attention 
span and perseveration on the radio waves and ESP.  The 
veteran reported hearing voices sometimes, and stated that 
the radio waves were controlling his thoughts and affecting 
his whole body.  A Global Assessment of Functioning (GAF) 
score of 31 was assigned, reflecting impairment in reality 
testing, with major impairment in judgment, thinking, and 
mood.  

A social work note from the following day noted that the 
veteran had multiple readmissions to the Salem VAMC in the 
past few months.  The veteran had several bills that a social 
worker had assisted him in paying, and arrangements were made 
for his bills for June and July.  The veteran had a checking 
account that he could debit via the phone for his bills, and 
the social worker noted that he would need assistance to do 
so each month.  A social work note from later in July 2004 
indicated that the veteran and a social worker sat down to 
pay his bills, and she noted that he was knowledgeable about 
banks and bills.  The social worker indicated that she was 
going to be away from work, and she and the veteran would 
work on his bills after her return.  

Also in July 2004 the veteran presented with a complaint that 
he had called up the Joint Chiefs of Staff because he kept 
getting arrested.  The veteran reported that he had a car and 
a driver's license and that he handled his own money.  The 
psychiatrist noted that the veteran had been admitted four 
times since January.  

On mental status examination the veteran had disorder of 
thought content, with multiple delusions of a grandiose and 
paranoid nature.  The psychiatrist noted that the veteran was 
a UFO-ologist, thought the government might be out to get 
him, and thought that they had put cybernetic computers on 
him.  The veteran was considered competent to give or 
withhold information.  The impression was paranoid 
schizophrenia and a GAF score of 35 was assigned.  In an 
addendum the psychiatrist recommended supervised living.  

Following this treatment, the veteran's psychiatrist 
specifically opined that the veteran could not handle his 
government funds properly, and requested that a guardian of 
funds be appointed for him.  In an addendum dated the 
following day, the social worker indicated that she totally 
agreed with the psychiatrist's assessment of the veteran, and 
that he needed someone to manage his funds.  

Based on the foregoing medical records, an August 2004 rating 
decision proposed a finding of incompetency.  A September 
2004 letter informed the veteran that he had the opportunity 
to submit any evidence, information, or statement regarding 
the case, and that he could request a personal hearing.  In 
the November 2004 rating decision, the RO found that the 
veteran was not competent to handle the disbursement of 
funds.  The Board finds that the proper administrative 
procedures were followed in proposing the finding of 
incompetency.  See 38 C.F.R. §§ 3.103, 3.353(e).  

In his January 2005 notice of disagreement the veteran 
reported that he had good credit reports and had always paid 
his bills as best he could, and that the psychiatrist he was 
seeing at present might back him up.  Despite this statement, 
the veteran has not submitted any medical evidence or opinion 
regarding his competency to handle funds.  The veteran 
reiterated in his April 2005 Form 9 (substantive appeal) that 
he had always paid his bills on time and had a good credit 
report.  

Based on the medical evidence of record, the Board finds that 
the veteran lacks the mental capacity to contract or manage 
his affairs, including the disbursement of funds without 
limitation.  Although the veteran was found to be competent 
to give or withhold information at treatment in July 2004, 
the same psychiatrist also recommended assisted living, and 
later specifically opined that the veteran could not properly 
handle his government funds.  Additionally, although the July 
2004 social work note indicates that the veteran is 
knowledgeable about banks and bills, the social worker 
nevertheless planned to work with him in bill payment, and 
the same social worker agreed with the psychiatrist's 
assessment regarding his ability to handle funds.  

Thus, all of the recent medical evidence is to the effect 
that the veteran lacks the mental capacity to handle the 
disbursement of funds without limitation.  The July 2004 VA 
psychiatrist's opinion was formed following examination of 
the veteran, and is clear, convincing, and leaves no doubt as 
to the veteran's incompetency.  

The veteran has presented no evidence in support of his claim 
other than his own assertions, however, he has not claimed, 
nor shown, that he is a medical expert, capable of rendering 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Further, the Court has held that lay statements are 
insufficient to rebut a VA determination of incompetence.  
Sanders v. Brown, 9 Vet. App. 525, 529 (1996).  



Based on the foregoing, the Board finds that the medical 
evidence of record demonstrates that the veteran is not 
competent to handle disbursement of VA funds.  The 
preponderance of the evidence is clearly against a finding of 
competency and the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).  


ORDER

The veteran is not competent to handle disbursement of VA 
funds.  

____________________________________________
C. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


